DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 02/22/2021 is acknowleged.
The rejection of claims 1-5, 7-13, 15-23 and 30 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
 	Claims 6, 14, 24-29, and 31-61 are cancelled.
Claims 1, 13, 15-19  have been amended.
Claims 1-5, 7-13, 15-23 and 30 are being considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-5, 7-13, 15-23 and 30   are rejected under 35 U.S.C. 103 as being unpatentable over Tjahjadi et al. (J. Food Sci. 53: 1438-1443, hereinafter R1) in view of Rodriguez (US 2015/0313269, hereinafter R2) as evidenced by Fukuda et al. (J. Agric. Food Chem. 2007. 55:3667-3674, hereinafter Fukuda)
Claim 1  recites “a food or beverage composition comprising an egg substitute”. The egg substitute further comprises adzuki bean protein concentrate (at least 60% 
Claims 1, 7, 8,10, 11, 12, 13, 20, 21 -  R1 discloses an adzuki protein isolate comprising globulin proteins. (page 1438, Materials and Methods, last par.)
The respective isoelectric pH ranges of the native adzuki protein (all proteins included) and  protein isolate (P-II) are 4-75-5.00 and 4.25-4.5; respectively. (page 1440, last par.)
The protein isolate has emulsifying capacities. (page 1441, left col. last par.)
Foaming capacity of the protein isolate (P-II) is compared to egg white proteins. At pH 7.0 the foaming capacity and foam stability of the protein isolate are optimal. (page 1442, lest col. last par.)
The protein isolate has gelling properties. (page 1442, right col. first par.)
R1 concludes that adzuki bean protein functionalities are useful in the food industry. The high solubility of the adzuki bean proteins at both acidic and alkaline pH are desirable for their incorporation in liquid foods and beverages. The adzuki bean proteins may also be used as functional ingredients for their emulsifying, foaming, water and fat absorption, and gelling properties in various food systems such as meat products, salad dressings, dairy products, etc. (page 1442, Conclusion)
Claims 7, 8, 9, - It is noted that while R1 does not mention the reduced oxidative enzyme activity for the isolate, this property would have been obvious due to the purity of the protein isolate. Instant claim 9 recites that the oxidative enzyme 
Claims 15, 16 recite that the globulin proteins of adzuki bean comprise 7S and 8S globulins. The isolate of R1 comprises these proteins. Furthermore, since the protein isolate of R1 is an isolate of adzuki bean proteins comprising globulins (7S, 8S, 11S and 15S), these proteins will be at least 50% identical to the SEQ ID NOs: 1, 2 and 3 as recited in claims 17-19. (please see Fukuda disclosing the amino acid sequences of the 7S adzuki bean protein (Fig. 5). The N-terminal amino acid sequences of 7S adzuki bean proteins are depicted in Table 2.)
Claim 22 – R1 discloses a purified adzuki bean protein isolate. Being a pure isolate of such proteins, the isolate is free from anti-nutritional factors, contaminants, allergens; etc. 
Claim 30 – R1 discloses the extraction of globulin protein using 0.5% sodium carbonate (page 1438, right col. par. 1). The pH of this solution will be in the range recited in claim 30. 
R1 is however, silent regarding the inclusion of a phosphate in the food or beverage compositions. 
R2 discloses an egg substitute that can be a total replacement for fresh eggs in a variety of food products; including bakery products, cakes, omelets, mayonnaise, etc. (Abstract).
R2 discloses that the egg-substitute composition comprises proteins, polypeptides or peptides.  [0053]. The egg substitute may comprise one or more plant 
R2 discusses the functional properties of the egg substitute including binding, moisturizing, leavening, and or emulsifying properties. [0108]
Claims 1, 23 - R2 teaches of using phosphates in the egg-substitute compositions. The phosphates used are pyrophosphate and hexametaphosphate. [0300]
Therefore, inclusion of a phosphates in the food or beverage composition of claim 1 would have been motivated and obvious over the teachings of R2.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce food and beverage compositions as motivated by R1 by using adzuki bean proteins together with a phosphate as motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing the food and beverage compositions as presently claimed. 
Claims 2-5  are rejected under 35 U.S.C. 103 as being unpatentable over Tjahjadi et al. (J. Food Sci. 53: 1438-1443, hereinafter R1) and Rodriguez (US 2015/0313269, hereinafter R2), further in view of Liu (US 2007/0054031, hereinafter R3)
The isolation of adzuki bean proteins and their incorporation into food or beverage compositions are disclosed by R1. Claims 2-5 are limited to pH values in the range 5.2-6.0. Claim 30 is limited to precipitating the proteins at pH 5.2-6.0. However, R1 is silent regarding the pH ranges as disclosed in claims 2-5 and 30.
Claims 2-5, 30 - R3 discloses that when even base is not added to the extraction medium, such as using pure water, pH adjustment of resulting extracting medium (slurry or extract) to an acidic range, preferably 5.0-6.5 will significantly improve cryoprecipitation and enhance separation. [0074]. Furthermore, R3 teaches that deep freezing becomes less important if the extracting mixture is acidified. [0075]
R3 discloses that the inventive technique can be applied to the extraction and fractionation of proteins from legumes. 
Therefore, the extraction and precipitation of adzuki bean proteins (legume) using the pH range disclosed by R3 and as presently claimed would have been obvious.
Response to Arguments
	Applicants’ arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicants argue that R1 teaches away from using adzuki beans as an egg substitute because of their inferior foam capacity.
	a.	Applicants is mischaracterizing the teachings of R1. Firstly adzuki bean globulin proteins are being examined for foam capacity and foam stability by R1, not adzuki beans per se. Secondly, nowhere in that document; R1 states that adzuki bean globulin proteins are not supposed to be used as egg substitute. On the contrary, R1 suggests using adzuki bean proteins in the food industry for their emulsifying, foaming, water and fat absorption, and gelling properties in various food systems such as meat products, salad dressings, dairy products, etc. (page 1442, 
	b.	Instant claim 1 recites an egg substitute comprising adzuki protein concentrate/isolate and other ingredients including phosphates. It is clear that without the phosphates and other ingredients, for instance hydrocolloids, gums, transglutaminase (claim 23), the adzuki bean protein concentrate/isolate disclosed by R1 is as good as the purified isolate as presently claimed. 
	c.	Instant claim 1 is not limited only to an “egg substitute”. Foods and beverage compositions are also recited in claim 1.  R1 clearly discloses that because of good functionality of the adzuki bean protein isolates, they can be used in a variety of food applications. Their use in food and beverage compositions would have been motivated. 
	d.	Applicants have not shown that their adzuki bean concentrate/isolate is different from what is disclosed by R1 regarding the components of their isolate. 
	e.	The rejection of instant claims is an obviousness rejection. One should not attack the cited references individually. 
	d.	An egg substitute comprising adzuki bean protein isolate may be a novel composition, however, based on the cited references, it is an obvious composition, absent any evidence to the contrary. 
	2.	Applicants argue that R2 does not teach or suggest an egg substitute that has a foaming capacity greater than egg white. 

	3.	Applicants argue that R3 does not teach or suggest that the adzuki protein has a greater foaming capacity than egg white.
	a.	R3 has been cited as a teaching ref. R3 discloses the extraction and precipitation of legume proteins and their easy cryoprecipitation at the claimed pH range. 
	4.	Applicants argue that given the number of factors affecting foaming capacity and foam stability, one of skill would not have arrived at the egg substitute presently claimed.
	a.	Since the teachings of the cited reference disclose the result effective variables, i.e. adzuki bean proteins, pH of isolation and precipitation of proteins, temperature, whipping conditions, additional compounds for making an egg substitute, etc., the invention appears to be an optimized composition utilizing the optimum variables. 
	5.	Applicants argue that the use of particular phosphates generate unexpected properties  within the egg substitute compared to R1.
	a.	The use of hexametaphosphate in producing egg substitutes using legume or pulse proteins isolates is clearly disclosed by R2. Experimenting it with the adzuki bean isolate disclosed by R1 would have been conventional experimentation regarding the level of skill in the art. Applicants are not the first inventors to use this compound with legume or pulse proteins. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
		It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed. 



	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,966,702 discloses the use of activated carbon for improving the flavor and/or color of plant protein isolates.
Meng et al. Food Chem. 73: 453-460 (2001) discloses the extraction of globulin proteins from adzuki beans using 0.1M NaCl.
Barac, M. B. et al. J. Food Sci Techno. 52: 2779-2787 (2015). Discloses the functional properties of adzuki bean protein isolates. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HAMID R BADR/Primary Examiner, Art Unit 1791